FILED
                              NOT FOR PUBLICATION                            JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERARDO CAMARGO MEDINA;                          No. 07-70929
CAROLINA CAMARGO,
                                                 Agency Nos. A079-537-720
               Petitioners,                                  A079-537-521

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Gerardo Camargo Medina and Carolina Camargo, husband and wife and

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their applications for cancellation of removal. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo claims of constitutional violations in

immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001), and we

grant the petition for review.

      The Camargos contend the IJ violated procedural due process by conducting

a merits hearing on July 18, 2005, when the immigration court had given the

Camargos notice of a master hearing on that date. Because the Camargos were

thus prevented from presenting the testimony of their hardship witnesses, the

proceedings were rendered “so fundamentally unfair that [they were] prevented

from reasonably presenting [their] case.” Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000) (citation omitted). Moreover, the Camargos demonstrated that

additional testimony potentially may have affected the outcome of the proceedings.

See Cano-Merida v. INS, 311 F.3d 960, 965 (9th Cir. 2002) (prejudice is shown

where violation potentially affected outcome of the proceedings).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                      07-70929